Citation Nr: 0106812	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-05 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a waiver of recovery of loan guaranty 
indebtedness in the original amount of $25,300.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  The veteran died in April 1990, the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises, which denied entitlement to a waiver 
of recovery of loan guaranty indebtedness in the original 
amount of 
$25, 300.00.

In her February 1996 substantive appeal, the appellant 
requested a hearing before the Committee on Waivers and 
Compromises.  The record reflects that the appellant failed 
to appear for a hearing scheduled in May 1996.  She has not 
requested that the hearing be rescheduled.  



FINDINGS OF FACT

1.  In February 1985, the appellant assumed a VA guaranteed 
loan to finance the purchase of a home.

2.  The appellant and the veteran were married in December 
1985.

3.  Following the marriage, the warranty deed remained in the 
appellant's name only.  

4.  The veteran died in April 1990.

5.  A foreclosure sale took place in August 1992 and a claim 
was paid by VA resulting in this indebtedness.  

6.  The veteran was not an obligor or co-obligor on the 
warranty deed, nor did he substitute his VA entitlement to 
assume the loan.  



CONCLUSION OF LAW

The appellant is not eligible for a waiver of recovery of 
loan guaranty indebtedness in the original amount of 
$25,300.00.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.964 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that on February 15, 1985, the appellant 
assumed a VA guaranteed loan in the amount of $64,500 to 
finance the purchase of a home.  The warranty deed reflects 
the appellant as the sole grantee.  In December 1986, the 
appellant requested that the last name on the loan be changed 
to reflect her married name and enclosed a copy of her 
marriage certificate.  The marriage certificate indicated 
that the appellant and the veteran were married on December 
20, 1985.  The veteran died in April 1990.

On December 4, 1987, the holder reported the loan to be in 
default for the month of November 1, 1987 and subsequent 
installments.  The reason for the default was stated as due 
to non-payment of the monthly mortgage payment.  Efforts to 
reinstate the loan and payment plans were not successful and 
a foreclosure sale took place in August 1992.  A claim was 
paid by VA resulting in this indebtedness.  

The appellant subsequently applied for a waiver of recovery 
of this loan guaranty indebtedness and alleged financial 
hardship.  In an October 1995 financial status report, the 
appellant reported total monthly expenses in the amount of 
$1187.00, including $987.00 for rent and $200.00 for food.  
She also reported a total monthly income of $770.00, 
including $290.00 in Social Security benefits and $480.00 in 
pension or other compensation.  The appellant reported total 
assets of $1000.00, consisting of a 1980 Cadillac Seville.  
The appellant also alleged that the property was sold 
significantly below the fair market value and that the notice 
requirements were not properly fulfilled.  

At the outset, the Board finds that the debt in question was 
properly created and is valid.  A review of the record 
reflects that the home guaranty loan was foreclosed by the 
loan holder (not VA) on August 4, 1992, due to nonpayment of 
a November 1, 1987 installment and subsequent installments.  
VA was called upon to pay a claim under guaranty because the 
proceeds from the foreclosure sale were not sufficient to 
cover the outstanding indebtedness to the loan holder.  VA 
paid the amount of the guaranty $25,000 plus $300, the amount 
of the independent appraisal.  This information was provided 
to the appellant in letters from the RO to the appellant 
dated in August 1995, October 1995, and March 1997.  The 
trustee notified the appellant and others, including the 
original veteran borrower, of the pending sale of the 
property at issue scheduled for August 4, 1992.  In an August 
1992 affidavit, the trustee certified that Notice of the 
Foreclosure Sale was mailed to the appellant and others at 
least twenty-one days prior to the date of the foreclosure 
sale.  The affidavit reflects that notice was mailed by 
certified or registered mail to the appellant at four 
separate addresses.  Thus, the record reflects that the 
appellant was properly notified of the impending foreclosure 
sale.  

Furthermore, a review and analysis of the accounting sheets 
does not support the appellant's contentions regarding the 
amount received for the property at the foreclosure sale.  
The record reflects that the property was sold to the highest 
bidder.  The record further reflects that VA had the property 
appraised by an independent appraiser and deemed the 
foreclosure in a "no bid" status, effectively conceding the 
maximum outstanding balance on the guaranty.  In an August 
1999 letter to the appellant, the RO set forth the events 
leading up to the appellant's indebtedness.  

Finally, in regard to the appellant's contentions regarding 
failure to abide by state laws, the Board notes that VA's 
right of indemnification is part of an overall federal 
program under a federal statute establishing a uniform 
scheme.  Consequently, when VA pursues this right, it is not 
bound by requirements that state law may impose on a private 
lender.  See Donovan v. West, 11 Vet. App. 481 (1998).  
Additionally, the Fair Debt Collection Practices Act, 
15 U.S.C. § 1692a, excludes from the definition of the term 
"debt collector" any officer or employee of the United 
States when collecting or attempting to collect any debt in 
the performance of his official duties.  See 15 U.S.C. 
§ 1692a(6)(C).  Thus, the Board finds no evidence of record 
to suggest that the debt at issue, $25,300.00, was not 
properly created.  

As it has determined that the debt is valid, the Board must 
now consider the appellant's eligibility for a waiver of 
recovery of the indebtedness.  In a November 1995 decision, 
the Committee on Waivers and Compromises denied the 
appellant's waiver request on the basis that the appellant 
was not eligible to request a waiver.  The appellant filed a 
timely notice of disagreement and substantive appeal.  

The applicable law and regulations provide that any 
indebtedness of a veteran or the indebtedness of the spouse 
shall be waived only when the following factors exist:  (1) 
following default there was a loss of the property which 
constituted security for the loan guaranteed, insured, or 
made under Chapter 37 of Title 38 United States Code; (2) 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver; and (3) collection of such 
indebtedness would be against equity and good conscience.  
See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.964(a).  

A surviving spouse of a veteran may be granted a waiver of 
the indebtedness provided that the requirements of 38 C.F.R. 
§ 1.964(a) are met.  However, the indebtedness of a 
nonveteran obligor under the loan program is excluded from 
waiver.  See 38 C.F.R. § 1.964 (c), (f).  

The record does not indicate, nor has appellant alleged, that 
she is a veteran.  The appellant's deceased spouse was a 
veteran; however, he was not a party to the loan assumption 
and his name was not included on the warranty deed.  In fact, 
the record reflects that the appellant assumed the VA 
guaranteed loan prior to her marriage to the veteran.  
Although the appellant did request that her name on the loan 
be changed to reflect her married name, the record does not 
indicate that the veteran's name was added to the assumption 
deed at any time.  Additionally, the record does not indicate 
that the veteran substituted his VA entitlement to assume the 
loan.  Thus, following the marriage, the debt remained in the 
appellant's name alone.

Under VA Manual MP-4, Part 1, Chapter 8, § 8C.02 (1993), a 
committee is authorized to consider a request for a waiver of 
collection of any indebtedness of a veteran or spouse 
resulting from the payment of a claim under the guaranty or 
insurance of loans, the liquidation of direct loans, the 
liquidation of loans acquired under 38 C.F.R. § 36.418, and 
the liquidation of vendee accounts.  The phrase "veteran or 
spouse" used in this section includes a veteran-borrower, 
veteran-transferee, veteran-purchaser on a vendee account, 
and a former spouse or surviving spouse of a veteran.  A 
spouse, former spouse, or surviving spouse of a veteran can 
request a waiver of collection of a debt in connection with a 
loan that is either guaranteed, insured, made to, or acquired 
by the veteran under Chapter 37 of Title 38 of the United 
States Code when such spouse was a co-obligor with the 
veteran indebted to VA.  

Thus, because the appellant assumed the VA guaranteed home 
loan in February 1985 in her name alone, the loan was not 
transferred to the veteran after their marriage, and the 
veteran did not substitute his VA entitlement to assume the 
loan, the veteran was not an obligor or co-obligor with the 
appellant.  Therefore, the veteran was not indebted to the 
Government and the loan assumption was not guaranteed, 
insured, made to, or acquired by the veteran under Chapter 37 
of Title 38 of the U.S. Code.  Thus, the appellant is not 
eligible for a waiver of recovery of the loan guaranty 
indebtedness in the original amount of $25,300.00.



ORDER

Entitlement to a waiver of recovery of the loan guaranty 
indebtedness in the original amount of $25,300.00 is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

